Case 3:18-cv-17295-BRM-ZNQ Document 1 Filed 12/17/18 Page 1 of 11 PageID: 1




                         UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

CARLA LAMBERT                                  )
2503 Pinehurst Estates                         )   CASE NO.
Lakehurst, NJ 08733                            )
                                               )   JUDGE
on behalf of herself and all others similarly- )
situated,                                      )
                                               )
               Plaintiff,                      )   COLLECTIVE ACTION COMPLAINT
                                               )
       vs.                                     )   JURY DEMAND ENDORSED HEREON
                                               )
JARIWALA & CO., LLC, d/b/a                     )
J & CO. HOTELS GROUP                           )
1600 Matso Drive                               )
Toms River, NJ 08753               -and-       )
                                               )
G MATSS, LLC                                   )
1406 Vincenzo Drive                            )
Toms River, NJ 08753               -and-       )
                                               )
RHR 121, LLC                                   )
1211 Boulevard                                 )
Seaside Heights, NJ 08751           -and-      )
                                               )
BOARDWALK SEAPORT INN                          )
1119 Ocean Terrace                             )
Seaside Heights, NJ 08751            -and-     )
                                               )
C Z GABHERAJ LLC                               )
1406 Vicenzo Dr.                               )
Toms River, NJ 08753                 -and-     )
                                               )
CGABHERAJ LLC                                  )
133 Carteret Ave.                              )
Seaside Heights, NJ 08751           -and-      )
                                               )
RAJ JARIWALA, a/k/a RAJAN JARIWALA )
27 Nelson Ave.                                 )
Jersey City, NJ 07307                -and-     )
                                               )
GAURANG JARIWALA, a/k/a                        )
GREG JARIWALA                                  )
                                               )

                                            1
Case 3:18-cv-17295-BRM-ZNQ Document 1 Filed 12/17/18 Page 2 of 11 PageID: 2



1600 Matso Drive                                     )
Toms River, NJ 08753                 -and-           )
                                                     )
REX JARIWALA                                         )
1600 Matso Drive                                     )
Toms River, NJ 08753                 -and-           )
                                                     )
RAM PAL                                              )
150 Carlton Ave. Apt 2F                              )
Jersey City, NJ 07306                -and-           )
                                                     )
AHMED AL HADDAD                                      )
413 E 51st St.                                       )
New York, NY 10022                                   )
                                                     )
               Defendants.                           )


       Plaintiff, Carla Lambert (“Plaintiff”), by and through counsel, for her Complaint against

JARIWALA & CO., LLC, d/b/a J & CO. HOTELS GROUP (“Defendant J & Co.”), G MATSS,

LLC (“Defendant G Matss”), RHR 121, LLC (“Defendant RHR”), BOARDWALK SEAPORT

INN (“Defendant Boardwalk”), C Z GABHERAJ LLC (“Defendant CZG”), CGABHERAJ LLC

(“Defendant Cgabheraj”), RAJ JARIWALA a/k/a RAJAN JARIWALA(“Defendant Raj”),

GAURANG JARIWALA a/k/a GREG JARIWALA (“Defendant Greg”), REX JARIWALA

(“Defendant Rex”), RAM PAL (“Defendant Ram”), and AHMED AL HADDAD (“Defendant

Haddad”) (collectively “Defendants”), and based on personal knowledge of her own conduct and

upon information and belief as to the conduct and acts of others, states and alleges as follows:

                                       INTRODUCTION

       1)      This case challenges joint and individual policies and practices of Defendants that

violate the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201-219; and concerns the non-

payment of overtime to non-exempt employees.

       2)      Plaintiff brings this case as an FLSA “collective action” pursuant to 29 U.S.C.

§216(b), which provides that “[a]n action to recover the liability” prescribed by the FLSA “may

                                                 2
Case 3:18-cv-17295-BRM-ZNQ Document 1 Filed 12/17/18 Page 3 of 11 PageID: 3



be maintained against any employer … by any one or more employees for and on behalf of herself

or themselves and other employees similarly-situated.” Plaintiff brings this case on behalf of

herself and other “similarly-situated” employees who may join this case pursuant to Section 216(b)

of the FLSA (the “Opt-Ins”).

                                  JURISDICTION AND VENUE

        3)      This Court has federal question jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 and 29 U.S.C. § 216(b).

        4)      This Court has personal jurisdiction over Defendants because Defendants conduct

substantial business in this district and has sufficient contacts with this district.

        5)      Venue is proper in this forum pursuant to 28 U.S.C. § 1391 because Defendants do

substantial business in this District, have their principal business locations in this District, and

most of the acts and/or omissions giving rise to this action arise in this District.

                                              PARTIES

        6)      Plaintiff Carla Lambert is an adult individual residing at 2503 Pinehurst Estates,

Lakehurst, NJ 08733.

        7)      At all relevant times, Plaintiff and those similarly-situated were employees within

the meaning of the FLSA.

        8)      Defendant J & Co. is a for-profit New Jersey corporation, which can be served

through its statutory agent Gaurang Jariwala, at 1600 Matso Drive Toms River, NJ 8753.

        9)      Defendant G Matss is a for-profit New Jersey corporation, which can be served

through its statutory agent, and co-defendant, Gaurang Jariwala, at 1600 Matso Drive, Toms River,

NJ 08753.




                                                   3
Case 3:18-cv-17295-BRM-ZNQ Document 1 Filed 12/17/18 Page 4 of 11 PageID: 4



        10)      Defendant RHR is a for-profit New Jersey corporation, which can be served

through its statutory agent Gaurang Jariwala, at 1600 Matso Drive, Toms River, NJ 0875.

        11)      Defendant Boardwalk is a for-profit New Jersey corporation, which can be served

through Gaurang Jariwala, at 1600 Matso Drive, Toms River, NJ 0875.

        12)      Defendant CZG is a for-profit New Jersey corporation, which can be served through

Gaurang Jariwala, at 1600 Matso Drive, Toms River, NJ 0875.

        13)      Defendant Cgabheraj is a for-profit New Jersey corporation, which can be served

through Gaurang Jariwala, at 1600 Matso Drive, Toms River, NJ 0875.1

        14)      Defendant Raj is an individual residing in this District, is the Founder of co-

defendant Jariwala & Co., LLC, d/b/a J & Co. Hotels Group, and can be served at his last known

address of 27 Nelson Ave., Jersey City, NJ 07307.

        15)      Defendant Greg is an individual residing in this District, is the Director of Finance

of co-defendant Jariwala & Co., LLC, d/b/a J & Co. Hotels Group, and can be served at his last

known address of 1600 Matso Drive Toms River, NJ 08753.

        16)      Defendant Rex is an individual residing in this District, is the Director of

Operations of co-defendant Jariwala & Co., LLC, d/b/a J & Co. Hotels Group, and can be served

at his last known address of 1600 Matso Drive Toms River, NJ 08753.

        17)      Defendant Ram is an individual residing in this District, is the Asset Manager of

co-defendant Jariwala & Co., LLC, d/b/a J & Co. Hotels Group’s “Pennsylvania/Virginia”

properties, and can be served at his last known address of 150 Carlton Ave. Apt. 2F, Jersey City,

NJ 07306.




1
 Defendants J & Co., G Matss, RHR, Boardwalk, CZG, and Cgabheraj will collectively be referred to as “Corporate
Defendants.”

                                                      4
Case 3:18-cv-17295-BRM-ZNQ Document 1 Filed 12/17/18 Page 5 of 11 PageID: 5



           18)      Defendant Haddad is an individual residing in this District, the Regional Manager

of co-defendant Jariwala & Co., LLC, d/b/a J & Co. Hotels Group’s “Jersey Shore” properties,

and can be served at his last known address of 413 E. 51st St., New York, NY 10022.2

           19)      At all relevant times, Defendants were individual and joint “employers” within the

meaning of the FLSA.

           20)      At all relevant times, Defendants individually and jointly were enterprises engaged

in commerce or in the production of goods for commerce within the meaning of 29 U.S.C.

§203(s)(1).

           21)      At all relevant times, Plaintiff and those similarly-situated were employees engaged

in commerce or in the production of goods for commerce within the meaning of 29 U.S.C. §§ 206-

207.

           22)      Plaintiff’s written consent to join this action is being filed pursuant to 29 U.S.C.

§ 216(b) and is attached as Exhibit A.

                                         FACTUAL ALLEGATIONS

           23)      Through a complicated web of corporate entanglement, Defendants function as a

single business and enterprise, jointly owning and operating numerous hotels and/or rental

properties in New Jersey, Pennsylvania, and Virginia, including, but possibly not limited to:

                    a. Boardwalk Seaport Hotel, Days Inn, Econo Lodge, and Motel 6, in Seaside
                       Heights, New Jersey;

                    b. Various rentals identified as Beach House Rentals HC-55 Hause, HC-121 Haus,
                       and 127 Carteret Haus (Jersey Shore), in Seaside Heights, New Jersey;

                    c. Days Inn, in Lancaster, Pennsylvania;

                    d. Days Inn, in Lebanon, Pennsylvania;

                    e. Hampton Inn, in Manheim, Pennsylvania;
2
    Defendants Raj, Greg, Rex, Ram and Haddad will collectively be referred to as “Individual Defendants.”

                                                          5
Case 3:18-cv-17295-BRM-ZNQ Document 1 Filed 12/17/18 Page 6 of 11 PageID: 6




               f. Ramada Hotel of Philadelphia in Levittown, Pennsylvania; and

               g. Holiday Inn Express in South Boston, Virginia.

       24)     Plaintiff was jointly employed by Defendants as a non-exempt hourly employee at

various New Jersey locations, including Econo Lodge and Days Inn, for approximately the last

seven (7) or more months.

       25)     Plaintiff’s hourly rate ranged from $10 to $12 per hour.

       26)     The hourly rate of those similarly situated was approximately $10.

       27)     Others similarly-situated to Plaintiff were also jointly employed by Defendants as

non-exempt hourly employees at the various New Jersey, Pennsylvania, and Virginia locations.

       28)     Plaintiff and those similarly-situated primarily performed non-exempt work.

       29)     At all relevant times, Individual Defendants, as co-owners, directors, and managers

have had operational control over significant aspects of the day-to-day functions of Corporate

Defendants, including the day-to-day functions of Plaintiff and those similarly-situated.

       30)     At all relevant times, Individual Defendants have had the authority to hire, fire and

discipline employees, including Plaintiff and those similarly-situated.

       31)     At all relevant times, Individual Defendants have had the authority to set rates and

methods of compensation of Plaintiff and those similarly-situated.

       32)     At all relevant times, Individual Defendants have had the authority to control the

work schedules and employment conditions of Plaintiff and those similarly-situated.

       33)     At all relevant times, Individual Defendants have had ultimate authority and control

of employment records.

       34)     At all relevant times, Individual and Corporate Defendants have mutually

benefitted from the work performed by Plaintiff and those similarly-situated.

                                                 6
Case 3:18-cv-17295-BRM-ZNQ Document 1 Filed 12/17/18 Page 7 of 11 PageID: 7



        35)     At all relevant times, Individual and Corporate Defendants have not acted entirely

independently of each other and have not been completely disassociated with respect to Plaintiff

and those similarly-situated.

        36)     At all relevant times, Individual and Corporate Defendants shared the services of

Plaintiff and those similarly-situated.

        37)     At all relevant times, Defendants acted directly or indirectly in the interest of each

other in relation to Plaintiff and those similarly-situated.

        38)     Plaintiff and those similarly-situated routinely worked more than 40 hours in a

workweek, often working 60 or more hours, and sometimes more than 100 hours in a workweek.

        39)     Though Plaintiff and other similarly-situated employees routinely worked more

than 40 hours in a workweek, they were not paid by Defendants at least one and one-half their

regular rates for hours worked in excess of 40.

        40)     Defendants paid Plaintiff and those similarly situated with separate checks, often

with different payor companies identified, even when work was performed within the same week

and/or for those hours that exceeded 40 in a workweek. For example, checks were issued to

Plaintiff and those similarly situated by Defendants G Matss, RHR, Boardwalk, CZG, and

Cgabheraj.

        41)     Plaintiff and those similarly-situated were not exempt from the protections of the

FLSA.

        42)     Defendants were not exempt for the overtime requirements of the FLSA.

        43)     By not compensating Plaintiff and those similarly-situated for all hours worked in

excess of 40 in a workweek at a rate of not less than one and one-half times their regular rates,

Defendants individually and jointly violated the FLSA.



                                                   7
Case 3:18-cv-17295-BRM-ZNQ Document 1 Filed 12/17/18 Page 8 of 11 PageID: 8



        44)     Defendants knowingly and willfully engaged in the above-mentioned violations of

the FLSA. For example, nearly identical Defendants here were sued and settled a lawsuit in the

Eastern District of Pennsylvania for similar practices herein described, yet Defendants failed to

correct their unlawful pay practices.3

        45)     To the extent that Defendants failed to make, keep, and preserve records of all hours

work performed by Plaintiff and other similarly-situated employees, Plaintiff and other similarly-

situated employees are entitled to a reasonable estimate of such time.

                                COLLECTIVE ACTION ALLEGATIONS

        46)     Plaintiff brings this action on her own behalf and on behalf of other similarly-

situated employees, pursuant to 29 U.S.C. § 216(b), who have been, are being, or will be, adversely

affected by Defendants’ unlawful conduct.

        47)     The class which Plaintiff seeks to represent and for whom Plaintiff seeks the right

to send “opt-in” notices for purposes of the collective action, and of which Plaintiff is herself a

member, is composed of and defined as follows:

        All former and current non-salaried employees employed at Defendants’ New Jersey,
        Pennsylvania, and Virginia locations who worked more than 40 hours in any
        workweek within three years preceding the date of filing of this Complaint to the
        present (the “FLSA Class”).

        48)     This action is maintainable as an “opt-in” collective action pursuant to 29 U.S.C.

§216(b) as to claims for unpaid overtime compensation, liquidated damages, attorneys’ fees and

costs under the FLSA. In addition to Plaintiff, numerous current and former employees are

similarly-situated with regard to their claims for unpaid wages and damages. Plaintiff is




3
 See Kashow v. HR Penn, LLC et al., Case No. 2:17-cv-04854, .USDC ED PA (Philadelphia) (Magistrate Judge
David R. Strawbridge.

                                                     8
Case 3:18-cv-17295-BRM-ZNQ Document 1 Filed 12/17/18 Page 9 of 11 PageID: 9



representative of those other employees and is acting on behalf of their interests as well as her own

in bringing this action.

          49)   The similarly-situated employees are known to Defendants and are readily

identifiable through Defendants’ payroll records. These individuals may readily be notified of this

action and allowed to opt-in pursuant to 29 U.S.C. § 216(b), for the purpose of collectively

adjudicating their claims for unpaid overtime compensation, liquidated damages, attorneys’ fees

and costs under the FLSA.

                                            COUNT ONE
                                  (Overtime Violations – FLSA Class)

          50)   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          51)   The FLSA requires that non-exempt employees be paid for hours worked in excess

of 40 in a workweek at a rate of not less than one and one-half their regular rates.

          52)   Plaintiff and others similarly-situated regularly worked more than 40 hours in a

workweek.

          53)   Defendants individually and jointly violated the FLSA by having a company-wide

policy of not paying Plaintiff and those similarly-situated overtime compensation at a rate of not

less than one and one-half times their regular rates for hours worked in excess of 40 in a workweek.

          54)   By engaging in the above-mentioned conduct, Defendants willfully, knowingly,

and/or recklessly violated provisions of the FLSA.

          55)   As a result of Defendants’ practices and policies, Plaintiff and the FLSA Class

members have been damaged in that they have not received wages due to them pursuant to the

FLSA; and because wages remain unpaid, damages continue.




                                                 9
Case 3:18-cv-17295-BRM-ZNQ Document 1 Filed 12/17/18 Page 10 of 11 PageID: 10



                                 PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, and all similarly-situated employees, collectively pray that this

Honorable Court:

      A.     Conditionally certifying this case as an FLSA “collective action” pursuant to 29
             U.S.C. § 216(b) for the FLSA Class; and directing that Court-approved notice be
             issued to similarly-situated employees informing them of this action and enabling
             them to opt-in;

      B.     Enter judgment against Defendants, jointly and severally, and in favor of Plaintiff
             and the Opt-Ins who join this case pursuant to 29 U.S.C. § 216(b);

      C.     Award Plaintiff and the class she represents actual damages for unpaid wages;

      D.     Award Plaintiff and the class she represents liquidated damages equal in amount to
             the unpaid wages found due to Plaintiff and the class;

      E.     Award Plaintiff and the class she represents pre-judgment and post-judgment
             interest at the statutory rate;

      F.     Award Plaintiff and the class she represents attorneys’ fees, costs, and
             disbursements;

      G.     Award Plaintiff an additional Service Award, to be determined at trial; and

      H.     Award Plaintiff and the class she represents further and additional relief as this
             Court deems just and proper.



                                                  Respectfully submitted,

Date: December 17, 2018                           /s/ Ravi Sattiraju
      Princeton, New Jersey                       Ravi Sattiraju (Bar # 035251998)
                                                  THE SATTIRAJU LAW FIRM, P.C.
                                                  116 Village Blvd #200
                                                  Princeton, NJ 08540
                                                  Telephone: (609) 216-7042
                                                  Facsimile: (609) 799-1267
                                                  Email: rsattiraju@sattirajulawfirm.com




                                             10
Case 3:18-cv-17295-BRM-ZNQ Document 1 Filed 12/17/18 Page 11 of 11 PageID: 11



                                                      Robi J. Baishnab (Ohio Bar # 0086195)*
                                                      Hans A. Nilges (Ohio Bar # 0076017)*
                                                      Shannon M. Draher (Ohio Bar # 0074304)*
                                                      NILGES.DRAHER.LLC
                                                      7266 Portage Street, N.W., Suite D
                                                      Massillon, OH 44646
                                                      Telephone:     (330) 470-4428
                                                      Facsimile:     (330) 754-1430
                                                      Email: rbaishnab@ohlaborlaw.com
                                                              hans@ohlaborlaw.com
                                                              sdraher@ohlaborlaw.com

                                                      Attorneys for Plaintiff,
                                                      Individually and on behalf of
                                                      all others similarly-situated

                                                      * Pro Hac Vice admission anticipated


                                        JURY DEMAND
       Plaintiff demands a trial by jury on all eligible claims and issues.

                                                              /s/ Ravi Sattiraju
                                                              Ravi Sattiraju (Bar # 035251998)
Date: December 17, 2018
      Princeton, New Jersey



                       LOCAL CIVIL RULE 11.2 CERTIFICATION

       I, Ravi Sattiraju, Esq., counsel for Plaintiff Carla Lambert, on behalf of herself and others

similarly situated, certify that the matter in controversy is not the subject of any other action

pending in any court nor any pending arbitration or administrative proceeding.


                                                  By:/s/ Ravi Sattiraju
                                                     THE SATTIRAJU LAW FIRM, P.C.
                                                     Ravi Sattiraju, Esq.
Date: December 17, 2018
      Princeton, New Jersey


                                                11
